Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20   PageID.2814   Page 1 of 20



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
                                       :
 JOHN DOE,                             :
                                       : Case No. 18-cv-11776
              Plaintiff,               :
                                       : Hon. Arthur J. Tarnow
                 v.                    : Mag. Elizabeth A. Stafford
                                       :
 UNIVERSITY OF MICHIGAN, et al.,       :
                                       : DEFENDANTS’
             Defendants.               : MOTION TO STAY DOE’S
                                       : MOTION FOR
                                       : ATTORNEYS’ FEES AND
                                       : COSTS AND DOE’S
                                       : REQUEST FOR TAXABLE
                                       : COSTS

 DEBORAH GORDON LAW                       SAUL EWING ARNSTEIN &
 Deborah L. Gordon                        LEHR LLP
 Elizabeth A. Marzotto Taylor             Joshua W. B. Richards
 33 Bloomfield Hills Parkway, Suite 220   Amy L. Piccola
 Bloomfield Hills, Michigan 48304         1500 Market Street, 38th Floor
 (248) 258-2500                           Philadelphia, Pennsylvania 19102
 dgordon@deborahgordonlaw.com             (215) 972-7737
 emarzottotaylor@deborahgordonlaw.com     joshua.richards@saul.com
                                          amy.piccola@saul.com
 Attorneys for Plaintiff

                                          MILLER, CANFIELD, PADDOCK
                                          AND STONE, P.L.C.
                                          Brian M. Schwartz
                                          150 West Jefferson, Suite 2500
                                          Detroit, Michigan 48226
                                          (313) 963-6420
                                          schwartzb@millercanfield.com

                                          Attorneys for Defendants
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20     PageID.2815   Page 2 of 20



                   DEFENDANTS’ MOTION TO STAY
            DOE’S MOTION FOR ATTORNEYS’ FEES AND COSTS
               AND DOE’S REQUEST FOR TAXABLE COSTS

       Pursuant to Federal Rule of Civil Procedure 54, Defendants move to stay

 briefing and consideration of Plaintiff John Doe’s (“Doe”) motion for attorneys’

 fees and costs (ECF No. 95) (the “Fee Motion”) and Doe’s request for taxable

 costs pending resolution of the appeal on the merits filed by Defendants Pamela

 Heatlie, Robert Sellers, Martin Philbert, Erik Wessel, Laura Blake Jones, E.

 Royster Harper, Suzanne McFadden, and Paul Robinson (collectively, the

 “Individual Defendants”) (ECF No. 92.) In support of this motion, Defendants rely

 on the attached brief and further state:

       1.     On March 23, 2020, the Court issued an Opinion and Order granting

 in part and denying in part Defendants’ motion to dismiss; granting Doe’s motion

 for summary judgment as to Doe’s due process claim; and denying as moot

 Defendants’ motion for protective order and motion to vacate order enjoining

 student conduct hearing. (ECF No. 90.)

       2.     On March 24, 2020, having determined that all issues had been

 resolved by the March 23, 2020 Order, the Court entered judgment and the case

 was closed. (ECF No. 91.)

       3.     On March 25, 2020, the Individual Defendants filed a notice of appeal

 to the United States Court of Appeals for the Sixth Circuit, appealing from the


                                            2
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20      PageID.2816    Page 3 of 20



 Court’s March 23, 2020 Order (ECF No. 90) and March 24, 2020 Judgment

 (ECF No. 91) with respect to the Court’s decision: (1) denying in part Defendants’

 motion to dismiss as to the district court’s subject matter jurisdiction, the

 applicability of qualified immunity as to the Individual Defendants, and as to the

 operative complaint’s failure to state a procedural due process claim; and

 (2) granting Doe’s motion for partial summary judgment as to his procedural due

 process claim. (ECF No. 92.)

       4.    On April 7, 2020, Doe filed the Fee Motion, requesting $266,140.87

 in attorneys’ fees and $7,323.88 in costs. (ECF No. 95 at 2.)

       5.    As set forth more fully in the attached brief, a stay of the Fee Motion

 is warranted because Doe’s claim for fees and costs is substantially likely to be

 affected by the forthcoming decision of the Sixth Circuit on the Individual

 Defendants’ appeal.

       6.    In the event that this Court declines to stay consideration of the Fee

 Motion, Defendants respectfully request fourteen (14) days from the date of this

 Court’s order denying the stay to respond to the Fee Motion.1

       7.    Doe also filed a bill of costs requesting $807 in fees on April 7, 2020.

 (ECF No. 94.)

 1
   Local Rule 54.2.1 allows the party against whom an award of fees is sought to
 respond with any objections setting forth why the requested award is excessive,
 unwarranted, or unjust within fourteen (14) days.


                                          3
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20      PageID.2817    Page 4 of 20



       8.     On April 8, 2020 the clerk approved only $400 in costs, finding that

 the remaining costs that Doe requested were not taxable. (ECF No. 96.)

       9.     For the same reasons that a stay of the Fee motion is warranted, a stay

 of the request for taxable costs is also warranted because Doe’s alleged entitlement

 to said costs as the “prevailing party” is likely to be affected by the forthcoming

 decision of the Sixth Circuit on the Individual Defendants’ appeal.

       10.    In accordance with Local Rule 7.1(a), on April 9, 2020, Defendants’

 counsel requested concurrence in the relief requested. Counsel for Doe did not

 consent to the relief requested.

       WHEREFORE, Defendants respectfully request that the Court grant their

 motion to stay Doe’s motion for attorneys’ fees and costs, and similarly stay Doe’s

 request for taxable costs.

                                           Respectfully submitted,
 April 12, 2020

                                           /s/ Joshua W. B. Richards
 MILLER, CANFIELD,                         SAUL EWING ARNSTEIN & LEHR
 PADDOCK AND STONE, P.L.C.                 LLP
 Brian M. Schwartz                         Joshua W. B. Richards
 150 West Jefferson, Suite 2500            Amy L. Piccola
 Detroit, Michigan 48226                   1500 Market Street, 38th Floor
 (313) 963-6420                            Philadelphia, Pennsylvania 19102
 schwartzb@millercanfield.com              (215) 972-7737
                                           joshua.richards@saul.com
                                           amy.piccola@saul.com

                                           Attorneys for Defendants


                                          4
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20   PageID.2818   Page 5 of 20



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
                                       :
 JOHN DOE,                             :
                                       : Case No. 18-cv-11776
              Plaintiff,               :
                                       : Hon. Arthur J. Tarnow
                 v.                    : Mag. Elizabeth A. Stafford
                                       :
 UNIVERSITY OF MICHIGAN, et al.,       :
                                       : DEFENDANTS’ BRIEF IN
             Defendants.               : SUPPORT OF
                                       : DEFENDANTS’
                                       : MOTION TO STAY DOE’S
                                       : MOTION FOR
                                       : ATTORNEYS’ FEES AND
                                       : COSTS AND DOE’S
                                       : REQUEST FOR TAXABLE
                                       : COSTS

 DEBORAH GORDON LAW                       SAUL EWING ARNSTEIN &
 Deborah L. Gordon                        LEHR LLP
 Elizabeth A. Marzotto Taylor             Joshua W. B. Richards
 33 Bloomfield Hills Parkway, Suite 220   Amy L. Piccola
 Bloomfield Hills, Michigan 48304         1500 Market Street, 38th Floor
 (248) 258-2500                           Philadelphia, Pennsylvania 19102
 dgordon@deborahgordonlaw.com             (215) 972-7737
 emarzottotaylor@deborahgordonlaw.com     joshua.richards@saul.com
                                          amy.piccola@saul.com
 Attorneys for Plaintiff
                                          MILLER, CANFIELD, PADDOCK
                                          AND STONE, P.L.C.
                                          Brian M. Schwartz
                                          150 West Jefferson, Suite 2500
                                          Detroit, Michigan 48226
                                          (313) 963-6420
                                          schwartzb@millercanfield.com

                                          Attorneys for Defendants
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20                               PageID.2819          Page 6 of 20



                                         TABLE OF CONTENTS
 INTRODUCTION .....................................................................................................1

 SUMMARY OF RELEVANT FACTS AND STATUS OF THE CASE .................2

 ARGUMENT .............................................................................................................4
     A. There Is a Substantial Likelihood That Defendants Will
        Succeed on Appeal and Doe Will No Longer Be a “Prevailing
        Party.” ....................................................................................................5
          B.       Doe Will Not Suffer Irreparable Harm from a Stay, But
                   Defendants Will in the Absence of a Stay. ...........................................7
          C.       Judicial Economy Favors a Stay. ..........................................................8
          D.       For the Same Reasons, the Court Should Stay Consideration of
                   the Taxable Costs Pending Resolution of the Appeal. ..........................9

 CONCLUSION ..........................................................................................................9




                                                            i
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20                                 PageID.2820           Page 7 of 20



                                       TABLE OF AUTHORITIES

 CASES
 Auto. Techs. Int’l, Inc. v. Delphi Corp.,
    No. 08-11048, 2011 WL 13209069 (E.D. Mich. June 16, 2011) ......................... 4

 Clark v. Adams,
    300 F. App’x 344 (6th Cir. 2008) ......................................................................... 5

 Fialka-Feldman v. Oakland Univ. Bd. of Trustees,
    No. 08-14922, 2010 WL 3505716 (E.D. Mich. Sept. 7, 2010) ............................ 7

 Lujan v. Defs. of Wildlife,
    504 U.S. 555 (1992) ..............................................................................................6

 Michigan Bldg. & Const. Trades Council, AFL-CIO v. Snyder,
   No. 11-13520, 2012 WL 1893516 (E.D. Mich. May 23, 2012) ...................4, 7, 8

 Poly-Flex Const., Inc. v. Neyer, Tiseo & Hindo, Ltd.,
    600 F. Supp. 2d 897 (W.D. Mich. 2009) .............................................................. 8

 Reese v. Michigan Dep’t of Corr.,
    No. 08-10261, 2011 WL 824485 (E.D. Mich. Mar. 3, 2011)............................... 7

 OTHER AUTHORITIES
 Fed. R. Civ. P. 54 ................................................................................................3,4, 9
 Fed. R. Civ. P. 58 .......................................................................................................4

 Local Rule 54.2.1 .......................................................................................................3
 Bill of Costs Handbook ..............................................................................................9




                                                             ii
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2821    Page 8 of 20



                   STATEMENT OF THE ISSUE PRESENTED

         Should the Court exercise its discretion to grant Defendants’ motion to stay

 Plaintiff John Doe’s motion for attorneys’ fees and costs and likewise stay its

 imposition of taxable costs, pending resolution of the Individual Defendants’

 appeal on the merits given that (1) there is a substantial likelihood the appeal will

 affect Doe’s claim for fees; (2) Doe will not be irreparably harmed by the stay;

 (3) Defendants will be so harmed absent a stay; and (4) judicial economy favors a

 stay.

         Defendants assert that the answer is “Yes.”




                                          iii
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20   PageID.2822   Page 9 of 20



                         CONTROLLING AUTHORITY

 Clark v. Adams, 300 F. App’x 344 (6th Cir. 2008)

 Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992)




                                         iv
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20        PageID.2823    Page 10 of 20



                                  INTRODUCTION

         On March 23, 2020, the Court issued an Opinion and Order resolving all

  outstanding issues in the litigation. (ECF No. 90.) The next day, the Clerk of

  Court entered judgment consistent with the Opinion and Order and closed the case.

  (ECF No. 91.)       Defendants Pamela Heatlie, Robert Sellers, Martin Philbert,

  Erik Wessel, Laura Blake Jones, E. Royster Harper, Suzanne McFadden, and

  Paul Robinson (collectively, the “Individual Defendants”) promptly filed a notice

  of appeal to the United States Court of Appeals for the Sixth Circuit.

  (ECF No. 92.)

         Plaintiff John Doe (“Doe”) filed a motion for attorneys’ fees and costs

  (the “Fee Motion”), seeking $266,140.87 in attorneys’ fees and $7,323.88 in

  costs. (See ECF No. 95 at 2.) Defendants intend to oppose Doe’s Fee Motion

  when, and if, necessary. Doe also filed a bill of costs requesting $807. (ECF No.

  94.)   On April 8, 2020, the clerk approved $400 in costs, finding that the

  remaining costs that Doe requested were not taxable. (ECF No. 96.)

         At this stage, this Court should stay the Fee Motion and the imposition of

  taxable costs pending resolution of the Individual Defendants’ appeal because

  there is a substantial likelihood that the fee claim and costs will be affected by the

  Sixth Circuit’s determination on appeal. A stay of these issues pending appeal on
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2824    Page 11 of 20



  the merits would preserve judicial resources by avoiding duplicative and/or

  unnecessary litigation.

      SUMMARY OF RELEVANT FACTS AND STATUS OF THE CASE

        The Court is familiar with the facts of this case, which are summarized only

  very briefly here. On March 20, 2018, a University student filed a complaint

  against Doe alleging that Doe sexually assaulted her. (See ECF No. 21 at 1.) The

  University began an investigation of the complaint against Doe, but, before the

  investigation was complete, Doe filed suit. In his second amended complaint, Doe

  alleged a violation of his due process rights (Count I); Title IX disparate treatment

  and impact based on sex (Count II); Elliott-Larsen Civil Rights Act (“ELCRA”)

  disparate treatment on the basis of gender (Count III); and ELCRA disparate

  impact on the basis of gender (Count IV).

        The Court’s March 23, 2020 Opinion and Order resolved the outstanding

  issues as follows:

        • Justiciability: As a preliminary matter, the Court held that the
          law-of-the-case doctrine foreclosed its ability to consider Defendants’
          jurisdictional arguments. (ECF No. 90 at 11.)

        • Standing and Ripeness: The Court held that Doe had standing and that
          his claims were ripe because Doe’s alleged injury was “actual and not
          hypothetical.” (Id. at 11-12.)

        • Mootness: The Court held that Doe’s claims were not moot because, in
          its view, the University had failed to prove that its former sexual
          misconduct policy would not be re-enacted. (Id. at 12-15.)



                                           2
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20        PageID.2825    Page 12 of 20




        • Qualified Immunity: The Court held that the Individual Defendants
          were not entitled to qualified immunity because it concluded they
          violated Doe’s “clearly established constitutional rights.” (Id. at 15-19.)

        • Title IX: The Court granted Defendants’ Motion to Dismiss Doe’s Title
          IX claim because Doe failed to show a plausible inference of intentional
          gender discrimination (Id. at 19.)

        • ELCRA Claims: Finding that these claims presented “novel issue[s] of
          State law,” the Court declined to exercise supplemental jurisdiction over
          Doe’s ELCRA claims (Id. at 24.)

        • Due Process: The court granted Doe’s motion for partial summary
          judgment against the Individual Defendants as to his procedural due
          process claim (Id. at 28.)
        On March 25, 2020, the Individual Defendants filed a notice of appeal to the

  United States Court of Appeals for the Sixth Circuit, appealing from the March 23,

  2020 Order (ECF No. 90) and the March 24, 2020 Judgment (ECF No. 91):

  (1) denying in part Defendants’ motion to dismiss as to the district court’s subject

  matter jurisdiction, the applicability of qualified immunity as to the individual

  Defendants, and as to the operative complaint’s failure to state a procedural due

  process claim; and (2) granting Doe’s motion for partial summary judgment as to

  his procedural due process claim. (ECF No. 92.)

        After the Individual Defendants filed their notice of appeal, Doe filed a bill

  of costs (ECF No. 94) and the Fee Motion (ECF No. 95), arguing that he is entitled

  to fees and costs as the “prevailing party” with respect to his due process claim.




                                            3
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2826    Page 13 of 20



                                    ARGUMENT

        This Court has discretion to issue a stay of the Fee Motion pending the

  outcome of the appeal on the merits: “If an appeal on the merits of the case is

  taken, the court may rule on the claim for fees, may defer its ruling on the motion,

  or may deny the motion without prejudice, directing under subdivision (d)(2)(B) a

  new period for filing after the appeal has been resolved.” Fed. R. Civ. P. 54,

  Comment to 1993 Amendment.

        In deciding whether to exercise this discretion, “courts traditionally conduct

  a balancing test that considers the appeal’s likelihood of success on the merits, the

  irreparable harm that the grant or denial of a stay would work upon the interested

  parties, and the public interest.”     Auto. Techs. Int’l, Inc. v. Delphi Corp.,

  No. 08-11048, 2011 WL 13209069, at *1 (E.D. Mich. June 16, 2011) (granting

  plaintiff’s motion to stay and staying briefing on defendants’ motion for attorney

  fees and expenses).

        On consideration of those factors, a stay may be particularly appropriate

  where, “the claim for fees . . . is likely to be affected by the appellate decision.”

  Fed. R. Civ. P. 58, Comment to 1993 Amendment; see also Michigan Bldg. &

  Const. Trades Council, AFL-CIO v. Snyder, No. 11-13520, 2012 WL 1893516, at

  *1 (E.D. Mich. May 23, 2012) (denying plaintiff’s motion for fees and granting

  defendants’ motion to stay award of costs and fees pending appeal, explaining that


                                           4
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20        PageID.2827    Page 14 of 20



  “the decision whether to award fees, and in what amount, [was] certain to be

  affected by the pending appellate litigation”).

        Doe’s claim for fees is likely to be affected by the appellate decision. In

  particular, should the Sixth Circuit rule in the Individual Defendants’ favor on

  Doe’s due process claim or on jurisdictional grounds, Doe would no longer be a

  “prevailing party” entitled to recovery of fees. Similarly, any other change to the

  relief granted by this Court would, at the very least, change the scope of the fees to

  which Doe would be entitled, if at all. In short, a stay would avoid unnecessary

  expenditure of the Court’s and the parties’ time and resources and would result in

  no harm to Doe.

        A.     There Is a Substantial Likelihood That Defendants Will Succeed
               on Appeal and Doe Will No Longer Be a “Prevailing Party.”
        The Sixth Circuit has been unequivocal about the principle that questions of

  subject matter jurisdiction are not governed by the law-of-the-case doctrine. See,

  e.g., Clark v. Adams, 300 F. App’x 344, 351 (6th Cir. 2008) (citing Amen v.

  Dearborn, 718 F.2d 789, 794 (6th Cir. 1983)) (“The law in this circuit is clear that

  ‘that the law of the case doctrine does not foreclose reconsideration of

  subject-matter jurisdiction.’”). As a result, the Court erred in determining that it

  was foreclosed from reconsidering the jurisdictional issues. Moreover, while the

  Court’s March 23, 2020 Opinion and Order recited each element of standing, it

  analyzed the facts of this case with respect to only one of the three elements.


                                            5
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20        PageID.2828    Page 15 of 20



        With the issue squarely in front of it on the merits, the Sixth Circuit will

  examine Defendants’ jurisdictional arguments, will consider all three standing

  factors, 1 and is substantially likely to conclude that Doe fails to satisfy this most

  basic prerequisite to federal subject matter jurisdiction. (ECF No. 90 at 11-12.)

        Indeed, in this Court’s opinion and order, after concluding for standing

  purposes that Doe had suffered a cognizable harm, the Court later reversed course

  and conceded that no such deprivation had happened yet: “a finding of guilt would

  have lead to the deprivation of a protected Due Process interest.” (ECF No. 90 at

  28) (emphasis added.) So too as to Doe’s failure to state a claim, given that under

  the Court’s own construction, plaintiff cannot have stated a claim that he “had

  been” denied a protected interest. In the event the Court of Appeals rules in favor

  of Defendants on either standing or the failure to state a claim, the case will be

  dismissed and Doe will not be a prevailing party.

        As to qualified immunity, the Sixth Circuit is likely to agree with this

  Court’s own statement early in this case that, at the time of the student conduct

  proceedings at issue here, “the Sixth Circuit . . . ha[d] not ruled on whether a

  circumscribed form of cross-examination is constitutional in the absence of a live

  1
   Three requirements must be met to demonstrate Article III standing: (1) an injury
  in fact; (2) the injury must be “fairly traceable” to the complained of conduct; and
  (3) it must be “likely,” as opposed to merely “speculative,” that the injury will be
  “redressed by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555,
  560-61 (1992).


                                            6
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2829    Page 16 of 20



  hearing.” (ECF No. 30 at 13.) Taken together, these arguments present a

  substantial likelihood of success on appeal.

        B.     Doe Will Not Suffer Irreparable Harm from a Stay, But
               Defendants Will in the Absence of a Stay.
        In Michigan Building & Construction Trades Council, a court in this district

  found that plaintiffs would not be prejudiced by a stay of the request for attorneys’

  fees because, if ultimately successful, the plaintiffs could account for the delay in

  an amended fee request by, for example, requesting interest or by adjusting the fee

  to reflect present value. 2012 WL 1893516, at *3. So too here.

        And even if the Court were to issue an order awarding fees now, Defendants

  would ask the Court to exercise its discretion to stay any order awarding fees.

  Such orders during the pendency of an appeal are favored by Courts in the interests

  of justice. See, e.g., Reese v. Michigan Dep’t of Corr., No. 08-10261, 2011 WL

  824485, at *2 (E.D. Mich. Mar. 3, 2011); Fialka-Feldman v. Oakland Univ. Bd. of

  Trustees, No. 08-14922, 2010 WL 3505716, at *2 (E.D. Mich. Sept. 7, 2010).

        Finally, staying the Fee Motion now will avoid irreparable harm by saving

  the parties from incurring the expense of briefing a motion that is substantially

  likely to be altered by the appeal or as the scope of requested fees will likely

  change, one way or the other. This factor weighs in favor of a stay.




                                           7
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20      PageID.2830    Page 17 of 20



        C.     Judicial Economy Favors a Stay.
        Staying Doe’s Fee Motion until after the appeal has been exhausted will also

  avoid piecemeal litigation. See Michigan Bldg. & Const. Trades Council, 2012

  WL 1893516, at *2. There are a number of potential outcomes of Defendants’

  appeal, many of which would result in Doe no longer being the “prevailing party,”

  and thus, not being entitled to collect fees.

        Fee motions, particularly in cases that, like this one, have been procedurally

  varied and subject to frequent briefing and argument, are notoriously

  detail-oriented motions. As described by one court, “[t]he court has the obligation

  to scrutinize bills line-by-line to determine whether each attorney and paralegal

  spent a reasonable amount of time on each discrete task, such as reading an

  adversary’s brief, researching the law and writing its own brief, preparing for oral

  argument, traveling to oral argument, and attending oral argument.” Poly-Flex

  Const., Inc. v. Neyer, Tiseo & Hindo, Ltd., 600 F. Supp. 2d 897, 918 (W.D. Mich.

  2009).

        Defendants intend to vigorously contest the time – and documentation

  thereof – set forth in the Fee Motion. Entertaining the Motion at this stage in the

  proceeding – when an appeal challenging several aspects of the merits is pending –

  would require the parties and the Court to expend significant time and resources on

  an issue that may never be required at all if the Sixth Circuit rules in favor of



                                             8
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2831    Page 18 of 20



  Defendants – or that may need to be revisited, in any event. Defendants submit

  that the parties’ and Court’s time would be better spent on this task when the

  parties’ rights are finally settled.

         D.      For the Same Reasons, the Court Should Stay Consideration of
                 the Taxable Costs Pending Resolution of the Appeal.
            Doe is only entitled to costs as a “prevailing party.” See Fed. R. Civ. P.

  54(d)(1); see also Bill of Costs Handbook, Section I(B) at 1 (providing that the

  taxation of costs may be postponed if a stay pending appeal has been granted by

  the Court). Because there is a substantial likelihood that Defendants will succeed

  on appeal and Doe will no longer be a “prevailing party,” the Court should stay its

  consideration of and Defendants’ obligation to pay the taxed costs.

                                         CONCLUSION

         For the foregoing reasons, Defendants respectfully request that this Court

  grant their motion to stay Doe’s Fee Motion and stay further briefing and

  consideration of the issue pending resolution of the appeal on the merits.

  Defendants also respectfully request that the Court stay imposition of the costs

  taxed by the Clerk.

         In the event that the Court denies Defendants’ motion to stay, Defendants

  respectfully request that they be given fourteen (14) days from the date of the

  Court’s order denying the motion to stay to respond to Doe’s Fee Motion on the

  merits.


                                             9
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20   PageID.2832   Page 19 of 20



                                        Respectfully submitted,
  April 12, 2020

                                        /s/ Joshua W. B. Richards
  MILLER, CANFIELD,                     SAUL EWING ARNSTEIN & LEHR
  PADDOCK AND STONE, P.L.C.             LLP
  Brian M. Schwartz                     Joshua W. B. Richards
  150 West Jefferson, Suite 2500        Amy L. Piccola
  Detroit, Michigan 48226               1500 Market Street, 38th Floor
  (313) 963-6420                        Philadelphia, Pennsylvania 19102
  schwartzb@millercanfield.com          (215) 972-7737
                                        joshua.richards@saul.com
                                        amy.piccola@saul.com

                                        Attorneys for Defendants




                                       10
Case 2:18-cv-11776-AJT-EAS ECF No. 102 filed 04/12/20       PageID.2833   Page 20 of 20



                           CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2020, I electronically filed the foregoing

  motion to stay and brief in support thereof with the Clerk of the Court using the

  ECF system, which will send notification of such filing to:

                                Deborah L. Gordon
                          dgordon@deborahgordonlaw.com



                                        /s/ Joshua W. B. Richards
                                        SAUL EWING ARNSTEIN & LEHR LLP
                                        Joshua W. B. Richards
                                        1500 Market Street, 38th Floor
                                        Philadelphia, Pennsylvania 19102
                                        (215) 972-7737
                                        joshua.richards@saul.com

                                        Attorney for Defendants
